 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. CR19-0024JLR

11                              Plaintiff,              ORDER ON EVIDENTIARY
                  v.                                    ISSUES
12
           JAMES J. HENDRIX,
13
                                Defendant.
14

15                                  I.       INTRODUCTION

16         Before the court are a number of filings from the parties: (1) motions in limine

17   brought by Plaintiff United States of America (the “Government”) and a response from

18   Defendant James J. Hendrix (Gov’t MIL (Dkt. # 130); Def. Resp. to Gov’t MIL (Dkt.

19   # 139)); (2) Mr. Hendrix’s motion to exclude the testimony of Detective Richard

20   Huntington and the Government’s response (Mot. to Exclude Huntington (Dkt. # 138);

21   (Resp. to Mot. to Exclude Huntington (Dkt. # 140)); (3) the Government’s motion to

22   exclude Professor Simon Cole (Mot. to Exclude Cole (Dkt. # 142)); and (4) evidentiary


     ORDER - 1
 1   disputes presented in the parties’ trial briefs (see Gov’t Tr. Br. (Dkt. # 106) at 13-19;

 2   12/6/19 Def. Tr. Br. (Dkt. # 128) at 7-9; 12/9/19 Def. Tr. Br. (Dkt. # 131) at 4-6). The

 3   court has considered the parties’ submissions, the relevant portions of the record, and the

 4   applicable law. Being fully advised, the court addresses the issues raised by the parties in

 5   turn.

 6                                       II.   ANALYSIS

 7   A.      The Government’s Motions in Limine

 8           1.    Motion in Limine to Exclude Evidence or Argument Regarding the Prior
                   Convictions of Anthony Tolman
 9
             The Government moves to exclude “evidence regarding the criminal history of
10
     Anthony Tolman,” an individual “who fled from the scene of the auto repair shop after
11
     being chased by responding Officer Woodward” on June 21, 2018, and dropped a loaded
12
     pistol during his flight. (Gov’t MIL at 2.) According to the Government, at the time of
13
     this incident, Mr. Tolman “had nine felony convictions, including one for Robbery-1,
14
     three convictions for Possession of a Stolen Vehicle, three convictions for Attempt to
15
     Elude, one conviction for Possession of Stolen Property, and two convictions for
16
     Violation of Protective Order.” (Id.) The Government moves to exclude these
17
     convictions on three grounds: (1) Mr. Tolman’s prior convictions are not relevant to the
18
     charges filed against Mr. Hendrix; (2) Mr. Tolman’s prior convictions constitute
19
     inadmissible propensity evidence under Federal Rule of Evidence 404(b)(1); and (3)
20
     admission of Mr. Tolman’s prior convictions would be unduly prejudicial under Rule
21
     403. (See id. at 2-4.)
22


     ORDER - 2
 1          In response, Mr. Hendrix claims that his defense theory is “that the U-Haul and its

 2   contents, as well as the firearm left on a nearby truck bumper, belonged to [Mr.] Tolman”

 3   and a woman who also fled the scene, Alexandra Keeny. (Def. Resp. to Gov’t MIL at 2.)

 4   The thrust of Mr. Hendrix’s opposition to the Government’s motion is that “[Mr.]

 5   Tolman’s prior convictions for robbery, possession of stolen property and firearms are

 6   relevant to rebut the government’s case against [Mr.] Hendrix, particularly regarding

 7   dominion and control over the U-Haul and the items found therein.” (Id. at 3.) Thus, Mr.

 8   Hendrix argues the evidence is both relevant and admissible under Rule 404(b)(2) for

 9   purposes other than propensity, “such as proving motive, opportunity, intent, preparation,

10   plan, knowledge, identity, absence of mistake, or lack of accident.” (Id. at 2-5 (citations

11   omitted).)

12                 a.     Legal Standard

13          When it comes to evidence of “third-party culpability,” the general rule of

14   admissibility is no different than it is for any other type of evidence—“all evidence of

15   third-party culpability that is relevant is admissible, unless barred by another evidentiary

16   rule.” See United States v. Espinoza, 880 F.3d 506, 511 (9th Cir. 2018) (citing United

17   States v. Armstrong, 621 F.2d 951, 953 (9th Cir. 1980)). Rule 401 provides that

18   “[e]vidence is relevant if: (a) it has any tendency to make a fact more or less probable

19   than it would be without further evidence; and (b) the fact is of consequence in

20   determining the action.” Fed. R. Evid. 401.

21          Under Rule 404(b)(1), “[e]vidence of a crime, wrong, or other act is not

22   admissible to prove a person’s character in order to show that on a particular occasion the


     ORDER - 3
 1   person acted in accordance with the character.” Fed. R Evid. 404(b)(1). Such evidence

 2   may be admissible, however, to prove “motive, opportunity, intent, preparation, plan,

 3   knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

 4   When evidence of other bad acts is offered against a defendant, “[t]he test for admitting

 5   such evidence is whether: ‘1) it tends to prove a material fact; 2) the prior act is not too

 6   remote in time; 3) the evidence is sufficient to support a finding that the defendant

 7   committed the act; and 4) where knowledge and intent are at issue, the act is similar to

 8   that charged.’” United States v. Hanson, 936 F.3d 876, 882 (9th Cir. 2019) (quoting

 9   United States v. Tsinnijinnie, 91 F.3d 1285, 1288-89 (9th Cir. 1996)). The Ninth Circuit

10   has cautioned, however, that while Rule 404(b) “does apply to witnesses and third

11   parties, courts should indulge the accused when the defendant seeks to offer prior crimes

12   evidence of a third person for an issue pertinent to the defense other than propensity”

13   because “404(b) is often thought to protect a defendant from being tried for who he is,

14   not for what he did,” and those concerns are not at issue when “the evidence is not

15   introduced against a defendant, but rather is introduced by a defendant.” Espinoza, 880

16   F.3d at 516 (citations omitted).

17          Finally, under Rule 403, the court has discretion to exclude relevant evidence if its

18   probative value is “substantially outweighed by a danger of . . . unfair prejudice,

19   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

20   presenting cumulative evidence.” Fed. R. Evid. at 403.

21   //

22   //


     ORDER - 4
 1                 b.     Merits of the Motion in Limine

 2          The court DENIES the Government’s motion to exclude evidence of Mr.

 3   Tolman’s prior convictions without prejudice to re-raising the motion at trial. The right

 4   of criminal defendants to present third-party culpability testimony is owed a high degree

 5   of deference. See, e.g., United States v. Stever, 603 F.3d 747, 754 (9th Cir. 2010) (“[T]he

 6   district court is not free to dismiss logically relevant evidence as speculative.”); United

 7   States v. Vallejo, 237 F.3d at 1023 (“Even if the defense theory is purely speculative, as

 8   the district court characterized it, the evidence would be relevant.”). Thus, the court

 9   concludes that evidence that supports Mr. Hendrix’s theory that Mr. Tolman and Ms.

10   Keeny are responsible for the June 21, 2018 crimes that Mr. Hendrix is charged with is

11   relevant and admissible. However, neither party submits evidence that would allow the

12   court to determine whether Mr. Tolman’s prior convictions have “any tendency” to make

13   it “more or less probable” that Mr. Tolman was the owner and possessor of the items in

14   the U-Haul and firearms found at the scene. See Fed. R. Evid. 401(a). Additionally,

15   without more details, the court cannot determine whether the convictions are inadmissible

16   propensity evidence under Rule 404(b)(1) or admissible evidence of “another purpose”

17   under Rule 404(b)(2).

18          The court will not issue the blanket exclusion that the Government seeks to all of

19   Mr. Tolman’s convictions merely because “[n]one of [Mr.] Tolman’s prior convictions

20   //

21   //

22   //


     ORDER - 5
 1   are for committing firearms or drug crimes.” 1 (Gov’t MIL at 3-4.) If, for example, Mr.

 2   Hendrix can show that the items in the back of the U-Haul have a nexus to Mr. Tolman’s

 3   prior convictions, that evidence could be admissible over Rule 403 and 404 objections for

 4   the same reasons that the court ruled that the wig found in the back of the U-Haul is

 5   admissible against Mr. Hendrix. (See 12/4/19 Minute Entry (denying Defendant’s

 6   motion to exclude under Federal Rule of Evidence 403 and 404).) On the other hand, Mr.

 7   Hendrix’s vague argument that Mr. Tolman’s prior convictions for “robbery [and]

 8   possession of stolen property and firearms” are admissible because they “demonstrate[] a

 9   possible connection to those who obtain or fence stolen items and firearms” (see Def.

10   Resp. to Gov’t MIL at 3-4) is equally inadequate. If Mr. Hendrix wishes to offer

11   evidence of Mr. Tolman’s prior convictions at trial, he must draw a meaningful

12   connection between the items in the U-Haul or at the scene and the facts underlying Mr.

13   Tolman’s prior convictions so that the court can determine whether the requirements of

14   Rules 401, 403, and 404 have been met.

15          Thus, the court denies the Government’s motion in limine to exclude evidence of

16   Mr. Tolman’s prior convictions without prejudice to re-raising the objection to this

17   testimony at trial. The court further ORDERS Mr. Hendrix to alert the court and seek a

18   ruling on the admissibility of evidence of Mr. Tolman’s prior convictions prior to

19   presenting that evidence to the jury.

20

21          1
             Notably, the parties cannot even agree on this statement. Mr. Hendrix alleges that Mr.
     Tolman is currently in jail on a firearms offense. (See Def. Resp. to Gov’t MIL at 2 (“[Mr.
22   Tolman] is currently in jail in California on a firearms conviction.”).)


     ORDER - 6
 1          2.       Motions In Limine Nos. 2-5

 2          The Government also moved to exclude (1) evidence or argument regarding Mr.

 3   Hendrix’s relationship with the musician Jimi Hendrix (Gov’t MIL at 4-5); (2) evidence

 4   or argument regarding Mr. Hendrix’s alleged amnesia (id. at 5); (3) argument regarding

 5   jury nullification (id. at 5-6); and (4) argument regarding the punishment for convictions

 6   of the crimes charged against Mr. Hendrix (id. at 6). In response to the Government’s

 7   request to exclude evidence about the musician Jimi Hendrix, Mr. Hendrix’s amnesia,

 8   and jury nullification, Mr. Hendrix suggests that he will not offer any of this evidence

 9   unless “changed circumstances make any of this evidence relevant or argument

10   appropriate.” (Def. Resp. to Gov’t MIL at 5.) Moreover, even if circumstances change,

11   Mr. Hendrix represents to the court that he will “alert the Court of [his] position and seek

12   a ruling before proceeding.” (See id.) Mr. Hendrix’s response does not directly

13   acknowledge or oppose the Government’s final motion in limine to exclude argument

14   regarding the punishment for Mr. Hendrix’s convictions. (See generally id.)

15          The court rules on the Government’s motions as follows:

16                   a.    Mr. Hendrix’s Relationship with the Musician Jimi Hendrix

17          The court GRANTS the Government’s motion to exclude evidence or argument

18   regarding the Mr. Hendrix’s relationship with the musician Jimi Hendrix. (Gov’t MIL at

19   4-5.) The court agrees with the Government that Mr. Hendrix’s relationship with the

20   musician Jimi Hendrix is “irrelevant and potentially distracting,” and therefore is

21   inadmissible.

22   //


     ORDER - 7
 1                 b.      Mr. Hendrix’s Amnesia

 2          The court DENIES the Government’s motion to exclude evidence or argument

 3   regarding Mr. Hendrix’s amnesia without prejudice to re-raising the objection at trial.

 4   (Id. at 5.) On the facts currently before the court, the court agrees with the Government

 5   that Mr. Hendrix’s amnesia is currently “unproven,” irrelevant, and potentially

 6   “prejudicial and confusing.” (See id.) But the court takes Mr. Hendrix at his word that

 7   he will not seek to admit this evidence absent “changed circumstances” and prior court

 8   approval. (See Def. Resp. to Gov’t MIL at 5.) If Mr. Hendrix believes that his claimed

 9   amnesia is pertinent to the trial, the court will consider a renewed objection at that time.

10                 c.      Jury Nullification and Punishment for Mr. Hendrix’s Crime

11          The court GRANTS the Government’s motions to exclude evidence regarding jury

12   nullification and the punishment for the crimes that Mr. Hendrix has been charged with.

13   These motions largely parrot blackletter law. See, e.g., United States v. Lynch, 903 F.3d

14   1061, 1079 (9th Cir. 2018) (“It is clear that no juror has a right to engage in nullification,

15   that such nullification is a violation of a juror’s sworn duty to follow the law as instructed

16   by the court, and, to that end, trial courts have the duty to forestall or prevent such

17   conduct, including by firm instruction or admonition.” (citations and internal quotation

18   marks omitted)); United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1991) (“It has long

19   been the law that it is inappropriate for a jury to consider or be informed of the

20   consequences of their verdict.”).

21   //

22   //


     ORDER - 8
 1   B.     Motions to Exclude Detective Richard Huntington and Professor Simon Cole

 2          Both parties have lodged challenges to expert witnesses. On December 9, 2019,

 3   the Government filed a notice stating that the police expert that it had expected to call at

 4   trial, Seattle Police Department (“SPD”) Sergeant Brandon James, would be unavailable

 5   to testify in this matter due to an unexpected family matter. (Not. (Dkt. # 133).) The

 6   Government informed the court that, while Sergeant James was willing to testify

 7   remotely if necessary, the Government’s preference would be to call SPD Detective

 8   Richard Huntington in his place. (See id. at 2-6.) Mr. Hendrix objected to the

 9   substitution and moved to exclude Detective Huntington (Mot. to Exclude Huntington),

10   and the Government responded to that motion (Resp. to Mot. to Exclude Huntington).

11          On December 10, 2019, the Government moved to exclude the testimony of

12   Professor Simon Cole. (Mot. to Exclude Cole.) Mr. Hendrix seeks to offer Professor

13   Cole to testify regarding the science of latent fingerprint examination. (See id. at 2.) Mr.

14   Hendrix has not had an opportunity to respond to the Government’s motion.

15          The court DEFERS ruling on both motions to exclude until the December 16,

16   2019, status conference in this case. (See 12/11/19 Dkt. Entry.) So that the court may do

17   so with the benefit of a full record, the court ORDERS Mr. Hendrix to file a response to

18   the motion to exclude Professor Cole by 12:00 p.m. on Friday, December 13, 2019.

19   There shall be no reply unless the court orders otherwise. Given that the Government has

20   already responded to Mr. Hendrix’s motion to exclude Detective Huntington (see Resp.

21   to Mot. to Exclude Huntington), no further briefing is necessary on that motion.

22   //


     ORDER - 9
 1   C.     Evidentiary Issues Raised in Trial Briefs

 2          Both the Government and Mr. Hendrix identified a handful of disputed evidentiary

 3   issues in their trial briefs. (See Gov’t Tr. Br. at 13-19; 12/6/19 Def. Tr. Br. at 7-9;

 4   12/9/19 Def. Tr. Br. at 4-6.) Although trial briefs are not the appropriate vehicle for

 5   raising evidentiary motions, because the Government and Mr. Hendrix filed responses to

 6   the issues raised in the opposing party’s briefing (see Def. Resp. to Gov’t MIL at 1-2;

 7   Gov’t Resp. to Def. MIL (Dkt. # 143)), the court briefly addresses the disputes raised by

 8   the parties in the interest of efficiency:

 9                  a.     Hearsay Challenges

10          Based on the parties’ briefing, the court understands that both parties may seek to

11   admit out-of-court statements and object to the out-of-court statements offered by other

12   parties. Specifically, the Government indicates that it intends to offer (1) statements

13   made by Mr. Hendrix at trial, and (2) other out of court statements “not to prove the truth

14   of the matter asserted.” (Gov’t Tr. Br. at 13-16.) Mr. Hendrix indicates that he may seek

15   to offer his own out of court statements through third party witnesses. (12/9/19 Def. Tr.

16   Br. at 5-6; Def. Resp. to Gov’t MIL at 1-2.) Hearsay is highly fact-specific.

17   Accordingly, the court will consider the admissibility of any out-of-court statements only

18   upon objections properly made during trial.

19                  b.     “Potential motion” to Recuse Jessica Manca

20          Mr. Hendrix’s trial brief states that Mr. Hendrix “reserves the right to move to

21   disqualify” Jessica Manca, one of the Assistant United States Attorneys handling this

22   matter, based on “her status as a necessary witness to the ‘discovery’ of new evidence.”


     ORDER - 10
 1   (12/9/19 Def. Tr. Br. at 7-9.) Although Mr. Hendrix made clear that he “is not currently

 2   making a recusal motion,” the Government filed a response that argued that there was no

 3   basis to exclude Ms. Manca. (Gov’t Resp. to Def. MIL at 2-3.) Because Mr. Hendrix has

 4   not made a motion to recuse Ms. Manca, the court makes no ruling on this issue.

 5                 c.     Motion to Exclude Evidence of the Scale

 6          Mr. Hendrix’s trial brief also moves to exclude a scale found by the Government

 7   on November 26, 2019, in the pocket of a coat that Mr. Hendrix was wearing when he

 8   wrecked his motorcycle on August 24, 2018. (See 12/9/19 Def. Tr. Br. at 9; Gov’t Resp.

 9   to Def. MIL at 1-2.) The court DENIES Mr. Hendrix’s motion. Federal Rule of

10   Criminal Procedure 16 has no timing requirement for disclosures, see Fed. R. Crim. P.

11   16, but even if it did, the court finds that the Government’s disclosure was timely and

12   does not unfairly prejudice Mr. Hendrix. The Government determined that the scale was

13   in Mr. Hendrix’s jacket pocket on November 26, 2019, and disclosed a Report of

14   Investigation from Bureau of Alcohol, Tobacco, Firearms, and Explosives Special Agent

15   Keeli Nelson—who was present when the Government discovered the scale—detailing

16   the discovery by December 4, 2019. (See Gov’t Resp. to Def. MIL at 1-2.) Thus, the

17   court concludes that Government disclosed this evidence promptly and that Mr. Hendrix

18   is not unfairly prejudiced.

19                                   III.   CONCLUSION

20          For the reasons set forth above, the court rules on the issues presented in (1) the

21   Government’s motions in limine (Dkt. # 130); (2) Mr. Hendrix’s motion to exclude the

22   testimony of Detective Richard Huntington (Dkt. # 138); (3) the Government’s motion to


     ORDER - 11
 1   exclude Professor Simon Cole (Dkt. # 142); and (4) evidentiary disputes presented in the

 2   parties’ trial briefs (see (Dkt. # 106) at 13-19; (Dkt. # 128) at 7-9; (Dkt. # 131) at 4-6) as

 3   follows:

 4          • The Government’s motion in limine to exclude evidence of Mr. Tolman’s prior

 5              convictions is DENIED WITHOUT PREJUDICE;

 6          • The court ORDERS Mr. Hendrix to alert the court and seek a ruling on the

 7              admissibility of Mr. Tolman’s prior convictions before presenting that

 8              evidence to the jury;

 9          • The Government’s motion in limine to exclude evidence or argument regarding

10              Mr. Hendrix’s relationship with the musician Jimi Hendrix is GRANTED;

11          • The Government’s motion in limine to exclude evidence or argument regarding

12              Mr. Hendrix’s amnesia is DENIED WITHOUT PREJUDICE;

13          • The Government’s motion in limine to exclude evidence regarding jury
14              nullification is GRANTED;
15          • The Government’s motion in limine to exclude evidence regarding the
16              punishment for the crimes that Mr. Hendrix has been charged with is
17              GRANTED;
18
            • The motions to exclude Detective Huntington and Professor Cole are
19
                DEFERRED until the December 16, 2019, status conference;
20
            • The court ORDERS Mr. Hendrix to file a response to the Government’s
21
                motion to exclude Professor Cole by 12:00 p.m. on December 13, 2019;
22


     ORDER - 12
 1        • The court will address the hearsay objections identified in the parties’ trial

 2           briefs if those objections are properly raised at trial; and

 3        • Mr. Hendrix’s motion to exclude the scale found in Mr. Hendrix’s coat pocket

 4           is DENIED.

 5        Dated this 12th day of December, 2019.

 6

 7                                                   A
                                                     JAMES L. ROBART
 8
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 13
